SHAHOOD, J.
Appellant, Rodney Mickens, appeals his conviction and sentence on the charge of driving while license revoked (habitual), in violation of section 322.34(5), Florida Statutes, punishable as a third degree felony following a non-jury trial.
Appellee, State of Florida, concedes, and we agree, that this conviction must be reversed and remanded for a new trial. The record in this case neither contains a written waiver of a jury trial nor does it reflect that the trial court conducted an oral inquiry as to whether appellant knowingly, intelligently, and voluntarily waived his right to a jury trial. See Tucker v. State, 559 So.2d 218 (Fla.1990); Hyler v. State, 732 So.2d 1208 (Fla. 4th DCA 1999); Sinkfield v. State, 681 So.2d 838 (Fla. 4th DCA 1996).
Finding no error in the other issues raised by appellant in this appeal, we affirm as to those issues.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED FOR NEW TRIAL.
STONE and HAZOURI, JJ., concur.